KINKADE, J.
1. It is error for a trial judge, when the evidence is in conflict in a jury trial, to withdraw questions of fact from the consideration of the jury and charge the jury what the facts are as a matter of law.
2. Substantial justice cannot be accomplished by entering a judgment which denies the party against whom the judgment operates substantive rights guaranteed to him by the law and the constitution.
3. A finding by the Court of Appeals, in its journal entry, pursuant to Section 11364, General Code, that substantial justice between the parties was accomplished by the judgment entered in the trial court is not conclusive.
(Marshall, CJ., Allen, Robinson, Jones and Matthias, JJ., concur.)